Hunt, J.
This cause is reserved from the Special Term. This action originally was brought to enjoin the assessment for the improvement of Buck street, between Harrison and 'Queen City avenues, on the ground that the rule of assessment is raised by reason of the reduction of the frontage, occasioned by the ruling in the Haviland case.
The total cost of the improvement, as shown by the preliminary estimate, was $9,743. The number of feet assessed was 1,816, at $5.25, amounting to $9,538.94. The city’s two per cent, is $194.17- Total, $9,733.60.
The tbtalcost of the improvement, as shown by the final estimate, was $9,310.58; the total frontage assessed was 1.500.50 feet, at $6,204, amounting to $9,310.56.
Section 2284, of the Revised Statutes provides that the cost of the improvement shall include the cost and expense of the assessment; that cost and expense of the assessment are shown by the final estimate.
The preliminary estimate was made before the Haviland case was decided, showing the number of front feet to be 1,816, instead of 1,500.50.
The total actual cost was $9,310.58, so that the rate was $.204, which was found by dividing the total cost by the number of asses-able feet.
We see no error in this method of computation, and sustain the contention of the city. The injunction will be dissolved.
Decree accordingly.
Smith and Moore, JJ., concurring.